DETAILED ACTION
Response to Amendment
Applicants’ response to the last Office Action, filed on 08/25/2021 has been entered and made of record.
In view of the Applicant’s amendments, the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph invocation of claim 1 is expressly withdrawn.

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Li does not describe generating a depth map based on first data d and second data ir, the Examiner respectfully disagrees.  Specifically, Examiner notes that Li discloses generating a depth map based on first data d (see 2. Theory of Operation: Para. 1 lines 14-15 and 3. Point Cloud: Para. 1 lines 1-2) and also discloses second data ir – offset (B) (see Eq. 5).  While Li does not explicitly say that the second data is also used in generating the depth map, 2. Theory of Operation: Para. 6 lines 1-4 and 8-14 (Paragraph starting with “The reflected amplitude (A) and offset (B)”) discloses that the offset (B) – second data ir – has an impact on the depth measurement accuracy, which necessarily requires that the offset (B) – second data ir – is used in generating the depth map as it has an impact on the accuracy of the depth map. Thus, Examiner maintains that Li does teach generating a depth map based on first data d and second data ir.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Time-of-Flight Camera – An Introduction).
With regards to claim 1, Li discloses a distance measuring device comprising: 
a pixel array including a plurality of pixels which receives predetermined intermittent light and is arranged in a two-dimensional lattice pattern (1. Introduction: Para. 1 lines 1-7, 2. Theory of Operation: Para. 1 lines 1-3, Fig. 1, “3D time-of-flight (TOF) camera”), wherein the plurality of pixels is configured to output a first signal according to a charge accumulated in a first period, a second signal according to a charge accumulated in a second period, a third signal according to a charge accumulated in a third period, and a fourth signal according to a charge accumulated in a fourth period (2. Theory of Operation: Para. 4 lines 9-11, Fig. 2, “four samples” “Q1” “Q2” “Q3” “Q4”); and 
a processing circuitry (6. How to Get Started: Hardware: Para. 1 lines 1-5) configured to generate a depth map according to a first data and a second data (2. Theory of Operation: Para. 6 lines 1-10, Eq. 6), 
wherein the first data is obtained by the following formula:
                        
                            d
                            =
                            
                                
                                    
                                        
                                            c
                                        
                                        /
                                        
                                            4
                                            π
                                            f
                                        
                                    
                                
                            
                            ×
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    q
                                                    3
                                                    -
                                                    q
                                                    4
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    q
                                                    1
                                                    -
                                                    q
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                     (Eq. 2, Eq. 3)
wherein the second data is obtained by the following formula:
                        
                            i
                            r
                            =
                            
                                
                                    (
                                    q
                                    1
                                    +
                                    q
                                    2
                                    +
                                    q
                                    3
                                    +
                                    q
                                    4
                                    )
                                
                                /
                                
                                    2
                                
                            
                        
                     (Eq. 5)
and wherein q1 is the first signal, q2 is the second signal, q3 is the third signal, q4 is the fourth signal, c is the speed of light, and f is frequency (2. Theory of Operation: Para. 4 lines 9-11 and 21-22, Fig. 2, “four samples” “Q1” “Q2” “Q3” “Q4”).
With regards to claim 2, it recites the functions of the apparatus of claim 1 as a process.  Thus, the analysis in rejecting claim 1 is equally applicable to claim 2.
With regards to claim 3, it recites the apparatus of claim 1 as a non-transitory computer readable medium containing instructions to perform the functions.  Li discloses the non-transitory computer readable medium (6. How to Get Started: Hardware: Para. 1 lines 1-5, TOF Controller (TFC): Para. 1 lines 1-3, Para. 2 lines 1-8, Software: Para. 1 lines 1-5).  Thus, the analysis in rejecting claim 1 is equally applicable to claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/            Primary Examiner, Art Unit 2662